DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   ADAM CHRISTOPHER McGRIFF,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-511

                         [November 25, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562008CF001525A.

  Adam Christopher McGriff, Okeechobee, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER and KLINGENSMITH, JJ., and NUTT, JAMES, Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.